DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a  method of identifying or characterizing at least one property of a sample, the method comprising the steps of: receiving a measured mass over charge (m/z) spectrum for the sample; performing parsimony weighting to determine a parsimonious neutral mass spectrum by: (a) setting charge assignments for a number of bins of the measured m/z spectrum to be equally likely; (b) determining the deconvoluted mass spectrum based on the charge assignments for the number of bins of the measured m/z spectrum; (c) recomputing charge assignments for the number of bins of the measured m/z spectrum based on the deconvoluted mass spectrum; (d) repeating steps (b)-(c) until the charge assignments converge or until the number of repetitions of steps (b)-(c) reach a predetermined number of iterations; and using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.
The closest prior arts of record are UW 20-16/021508 (Mutharia et al.) and US 2016/0268112 (Yip et al.).  Mutharia et al. discloses a method of identifying or characterizing at least one property of a sample, the method comprising the steps of: receiving a measured mass over charge (m/z) spectrum for the sample; setting charge 
 Yip et al. discloses a method of identifying or characterizing at least one property of a sample, the method comprising the steps of: receiving a measured mass over charge (m/z) spectrum for the sample; setting charge assignments for a number of bins of the measured m/z spectrum; and recomputing charge assignments for the number of bins of measured m/z spectrum (fig. 4, elements 600 & 700 especially).  Yip does not disclose setting charge assignments for a number of bins of the measured m/z spectrum to be equally likely or adjusting the charge states based on deconvolution.
The same reasons for allowance apply to claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896